Order filed September 28, 2011




                                                  In The

                              Fourteenth Court of Appeals
                                               ____________

                                            NO. 14-10-00393-CR
                                                14-10-00394-CR

                                   EMEKA MICHAEL UYAMADU

                                                     V.

                                  THE STATE OF TEXAS, Appellee


                              On Appeal from the 176th District Court
                                        Harris County, Texas
                             Trial Court Cause No. 1138060 and 1176507


                                                 ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's exhibits #26, 27 and 29.

       The clerk of the 176th District Court is directed to deliver to the Clerk of this court the original
of State's exhibits #26, 27 and 29, on or before October 10, 2011. The Clerk of this court is directed to
receive, maintain, and keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State's exhibits #26, 27 and 29,
to the clerk of the 176th District Court.



                                                  PER CURIAM